 In the Matter of J. C. SANDERS COTTON MILL COMPANY, INC.andTEXTILE WORKERS UNION OF AMERICA, AFFILIATED WITH C. I. O.Case No. R-2412.-Decided April 24, 1941Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question: con--flicting claims of rival representatives ; election necessary.Unit Appropriate for Collective Bargaining:all hourly paid maintenance andproduction employees, and piece workers, including second hands and yardboys, but excluding office and clerical help and overseers.Mr. J. C. Sanders,of Mobile, Ala., for the Company.Mr. H. S. Williams,of Huntsville, Ala., andMr. John Witson,ofPrichard, Ala., for the C. I. O.Mr. Walter F. Schaeffer,of Mobile, Ala.,Mr. W. W."Thornton,ofPrichard, Ala., andMr. Albert W. Cox,ofWashington, D. C., forthe A. F. of L.Mary M. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 10, 1941, Textile Workers Union of America, affili-ated with C. I. 0., herein called the ' C. I. 0., filed with the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of J. C. Sanders Cotton MillCompany, Inc., Prichard, Alabama, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.149, herein called the Act.On, March 5, 1941, , the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section' 3, of National Labor Rela-tions Board Rules and Regulations-Series' 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand,to provide for an appropriate hearing upon due notice.On March 7, 1941, the Regional Director issued a notice of hear-ing and on March 10, 1941, a notice of postponement of hearing,31 N L. R B, No. 45.298- J.C.SANDERS COTTON MILL COMPANY, INC.299copies of which were duly served upon the Company, the C. I. 0.,and United Textile Workers of America, Local 2595, affiliated withlabor,organizatibn claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onMarch 21, 1941, at Mobile, Alabama, before C. Paul Barker, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the C. I. 0., and the A. F. of L. were represented by theirrespective representatives;, all participated in the hearings.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner rejected cer-tain exhibits' offered by the A. F. of L containing certain corre-spondence between the parties and the Board's Regional officeconcerning a then existing closed-shop contract between the Companyand the A. F. of L. The Trial Examiner's ruling was error and ishereby overruled. - The exhibits are hereby admitted into evidenceand made a part of the record herein. The Trial Examiner alsomade other rulings on motions and objections to the admission ofevidence.The Board has reviewed these rulings acid finds that noprejudicial errors were committed.The rulings are hereby affirmed.On April 15, 1941, pursuant to notice to all parties, a hearing washeld before the Board at Washington, D. C., for the purpose of oralargument.The A. F. of L. appeared and presented oral argument.Upon the' entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ. C. Sanders Cotton Mill Company,Inc., is an Alabama corpora-tion'which owns and operates a mill at Prichard,Alabama, whereit is engaged in the manufacture and sale of grey goods,sheeting,and bag cloth.The chief raw materials used at this mill are cottonand sizing,all such materials being purchased within the State ofAlabama.The Company also imports from the Dutch West Indies$500 worth of starch per month.Ninety-nine per cent of the Com-pany's finished products,of an annual value in excess of $500,000,are shipped by it to places outside the State of Alabama.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a.labor organization affili-atedwith the Congress of Industrial Organizations.Local 3861Designated at the hearing as Rejected Exhibits Nos. 1-7. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, which appeared at the hearing, admits to membership em-ployees of the Company.United TextileWorkers of America, Local 2595, affiliated with1he American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 16, 1940, the Company entered into a closed-shopcontract with the A. F. of L. for a term of 1 year and from year toyear thereafter unless cancelled by either party upon 30 days' writtennotice.On January 16, 1941, this agreement was extended in writ-ing for a period not to exceed 60 days, during which time a newagreement was to be negotiated.On February 10, 1941, the C. I. O.filed its petition herein and sent notice of its action to the Com-pany.On February 12, 1941, the Regional Director notified theCompany and the A. F. of L. of the filing of the C. I. O.'s petition.On the same day the Company posted in the mill a bulletin to theeffect that thenceforth no employee would be discharged or laid offfor refusing to join or to pay dues to any labor union "until suchtime as the position of the Company is changed by new contracts."On February 21, 1941, the A. F. of L. demanded that the Companydischarge six named persons because they were suspended from orhad not paid dues to the A. F. of L. The Company refused, statingthat it would wait for the Board to dispose of the matter. 'It alsodeclined all later requests for negotiation with the A. F. of L.A statement made by the Trial Examiner at the hearing disclosesthat,the C. I. O. represents a substantial number of the Company'semployees. 72We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I aliove, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead lo labor disputes burdening and obstructing commerceand the free flow ofcommerce.2 The Trial Examiner stated that signed authorization cards had been submitted to himfor examination by the C. I. 0., 186 of which bore apparently genuine signatures of em-ployees whose names appeared on the Company's pay roll for February 14, 1941. Thepresident of the A. F. of L. testified at the hearing that the A.F. of L. represents 226paid-up members.The petition alleges that there are approximately 280 employees in theappropriate unit. J. C. SANDERSCOTTON MILL COMPANY, INC.301V.THE APPROPRIATE UNITExcept as indicated below, the parties agree that the appropriate'Unit for-the purposes of collective bargaining consists of all hourlypaid maintenance and production employees, and piece workers, ex-clusive of office and clerical help and overseers.The A. F. of L. desires to include second hands in the unit, whilethe C. I. 0. wants them excluded.The Company made no conten-tions as to second hands.The second hands are supervisory em-ployeeswho work under the overseers.While the second handshave considerable authority, particularly when overseers are offduty, they were covered by the A. F. of L. contract with the Com--pany.We shall include them in the unit.'There are two so-called "yard boys" at the mill, one of them beingengaged in cutting the grass and cleaning the yard and the other inhauling cotton and driving a truck.They also appear to have beencovered by the A. F. of L. contract.None of the parties has specifi-cally requested their inclusion.We shall also include the yard boys2n the appropriate unit.We find that all hourly paid maintenance and production em-ployees, and piece workers, including second hands and yard boys,but excluding office and clerical help and overseers, constitute a unitappropriate for the purposes of collective bargaining and that suchunit ' will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise, effectuate the policies of the Act.11VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At the%hearing both unions assented to the use of a current pay roll in deter-mining eligibility to vote.We shall direct that all employees in theappropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElection, subject to such limitations and additions as are set forthin said Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of J. C. Sanders Cotton Mill Company, Inc.,"SeeMatter of Certain-Teed Products CorporationandInternat0nai Longshoremen'sWarehousemen'sUnion,Local 1-6, 302DECISIONSOF NATIONALLABOR RELATIONS BOARDPrichard, Alabama, within the meaning of Section 9 (c) and Sec-,tion 2 (6) and (7) of'the Act.2.All hourly paid maintenance and production employees, andpiece workers, including second hands and yard boys, but excludingoffice and clerical help and overseers, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborPtelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the BoardI o ascertain representatives for the purposes of collective bargainingwith J. C. Sanders Cotton Mill -Company, Inc., Prichard, Alabama, _an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFifteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all hourly paid maintenance and pro-duction employees, and piece workers, of J. C. Sanders Cotton MillCompany, Inc., who were employed by the Company during thepay-roll period immediately preceding the date of this Direction, in-cluding second hands, yard boys, and employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding office and clerical help, over-seers, and those who have since quit or been discharged for cause, todetermine whether they desire to be represented by Textile WorkersUnion of America, Local 386, affiliated with the C. I. 0., or by United't'extileWorkers of America, Local 2595, affiliated with the A. F. ofL., for the purposes of collective bargaining, or by neither.